Exhibit 10.1

115 HARTWELL AVENUE

Lexington, Massachusetts 02421

(the “Building”)

FIRST AMENDMENT

 

EXECUTION DATE:    December 31, 2016 LANDLORD:    King 115 Hartwell LLC, a
Delaware limited liability company TENANT:    WAVE Life Sciences USA, Inc., a
Delaware corporation ORIGINAL
PREMISES:    Approximately 57,561 rentable square feet of laboratory, office and
space for Tenant’s PH system equipment (collectively, the “Premises”), located
on the first (1st) and second (2nd) floors of the Building as shown on the Lease
Plan attached to the Lease as Exhibit 1A. ADDITIONAL
PREMISES:    The Additional Premises contain approximately 33,650 rentable
square feet of space in the Building, in the aggregate, and consists of four (4)
areas: (i) approximately 32,575 rentable square of additional Office/Lab
Premises on the third floor of the Building, (ii) approximately 345 rentable
square feet of additional PH Systems Premises on the first floor of the
Building, (iii) approximately 88 rentable square feet of additional Loading Dock
Premises on the first floor of the Building, and (iv) approximately 642 rentable
square feet of additional Penthouse Premises. The Additional Premises are shown
on Exhibit 1A, First Amendment, Sheets 1, 2, and 3 attached hereto, except that
the additional Penthouse Premises are shown on Exhibit 1B, First Amendment. DATE
OF LEASE:    September 26, 2016

WHEREAS, Tenant desires to lease additional space in the Building, to wit, the
Additional Premises, upon the terms and conditions hereinafter set forth; and

WHEREAS, Landlord is willing to lease the Additional Premises to Tenant upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, the above-described lease (the “Existing Lease”) is hereby
amended as follows (the Existing Lease, as amended by this First Amendment,
shall hereinafter



--------------------------------------------------------------------------------

be referred to as the “Lease”). Any capitalized terms used herein shall have the
same definition as set forth in the Existing Lease, except to the extent
otherwise set forth in this First Amendment.

 

1. DEMISE OF ADDITIONAL PREMISES

Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Additional Premises. Said demise of the Additional Premises shall
be upon all of the terms and conditions set forth in the Lease applicable to the
Existing Premises, except as follows:

 

  (A) The Term Commencement Date with respect to Additional Premises (the
“Additional Premises Term Commencement Date”) shall be: (i) the earlier of the
date that Tenant first commences to perform any Tenant Improvement Work in the
Additional Premises, or (ii) the later of: (x) the Substantial Completion of the
Base Building Work, or (y) March 21, 2017;

 

  (B) Subject to the provisions of Section 3A of this First Amendment, Tenant’s
obligation to pay Tenant’s Share of Operating Costs and Tenant’s Share of Taxes
with respect to the Additional Premises shall commence as of September 1, 2017
(“Additional Premises Additional Rent Commencement Date”);

 

  (C) Subject to the provisions of Section 3A of this First Amendment, Tenant’s
obligation to pay Base Rent with respect to the Additional Premises shall
commence as of October 1, 2017 (“Additional Premises Base Rent Commencement
Date”);

 

  (D) Effective as of the Term Commencement Date with respect to the Additional
Premises, (i) all references in the Lease to “Premises” shall be deemed to mean
the “Existing Premises” and the “Additional Premises” collectively, (ii) the
Premises shall then contain a total of 91,211 rentable square feet, and
(iii) Tenant’s Share shall be increased to 100%;

 

  (E) Tenant’s use of each portion of the Additional Premises shall be subject
to the terms and limitations which are applicable to the corresponding portion
of the Existing Premises (e.g., the additional Office/Lab Premises may only be
used for the uses which Tenant is permitted to use for the Office/Lab Premises
which are part of the Existing Premises, the additional Penthouse Premises may
only be used for the uses which Tenant is permitted to use for the Penthouse
Premises which are part of the Existing Premises and Section 1.6 shall apply to
the use of the additional Penthouse Premises, etc.);

 

  (F) Tenant shall not be entitled to any additional Parking Area Premises as
the result of Tenant’s demise of the Additional Premises; and

 

  (G) In the event of any conflict provisions of the Existing Lease and the
provisions of this First Amendment the provisions of this First Amendment shall
control.

 

2. RENT—ADDITIONAL PREMISES (33,650 Rentable Square Feet)

A. Base Rent. Commencing as of October 1, 2017 and continuing thereafter
throughout the remainder of the term of the Lease, Tenant shall pay Base Rent
for the Additional Premises in accordance with the schedule set forth below. For
the purposes hereof, “Additional

 

2



--------------------------------------------------------------------------------

Premises Rent Year” shall be the twelve month period commencing as of the
Additional Premises Base Rent Commencement Date, or any anniversary thereof,
except that Additional Premises Rent Year 12 shall commence as of the eleventh
anniversary of the Additional Premises Base Rent Commencement Date and expire as
of the Expiration Date:

 

Additional Premises Rent Years

 

Annual Base Rent

 

Monthly Payment

1   $1,564,725.00     $130,393.75 2   $1,611,666.75     $134,305.56 3  
$1,660,016.75     $138,334.73 4   $1,709,817.25     $142,484.77 5  
$1,761,111.77     $146,759.31 6   $1,813,945.12     $151,162.09 7  
$1,868,363.47     $155,696.96 8   $1,924,414.37     $160,367.86 9  
$1,982,146.80     $165,178.90 10   $2,041,611.20     $170,134.27 11  
$2,102,859.54     $175,238.30 Commencement of Additional Premises Rent Year 12 –
Expiration Date   $2,165,945.33*   $180,495.44

 

  * Annualized

B. Operating Expenses and Taxes. Tenant’s Share with respect to the Additional
Premises shall be 36.89%.

 

3. CONDITION OF ADDITIONAL PREMISES

A. Landlord shall have no obligation to perform any Tenant Improvement Work or
other work in connection with the preparation of the Additional Premises for
Tenant’s occupancy, except that Landlord shall perform the Base Building Work
described on Exhibit 3-1 of the Lease to the extent that the same relates to the
Additional Premises (“Additional Premises Base Building Work”). Therefore:

(1) The provisions of Article 3 of the Lease shall apply to the Additional
Premises, subject to the following:

(a) The term “Landlord’s Work”, as used in Article 3 of the Lease shall, in any
context relating to the Additional Premises, be deemed to refer to the
Additional Premises Base Building Work.

(b) The term “Initial Portion of the Premises”, as used in Article 3 of the
Lease shall, in any context relating to the Additional Premises, be deemed to
refer to the Additional Premises.

(c) Section 3.3(a) of the Lease shall have no applicability to the Additional
Premises, and, in lieu thereof, the following shall apply:

 

  “(a)

Landlord Delay Days. If the Additional Premises Base Building Work is not
substantially complete on or before March 21, 2017, then the Additional Premises
Additional Rent Commencement Date and the Additional Premises Base Rent

 

3



--------------------------------------------------------------------------------

  Commencement Date shall each be extended by the number of days, if any
(“Landlord Delay Days”) that Tenant is actually delayed by such delay in the
substantial completion of the Additional Premises Base Building Work. For
avoidance of doubt, if Tenant is not ready to commence performance of Tenant’s
Additional Premises Work, as defined in Section 3B of the First Amendment, on or
before the date March 21, 2017 (for example, without limitation, because Tenant
does not, on or before March 21, 2017, submit plans and specifications to
Landlord for such Tenant Improvement work), then there shall be no Landlord
Delay Days and no extension of ether the Additional Premises Additional Rent
Commencement Date and the Additional Premises Base Rent Commencement Date.”

(d) Section 3.3(b) shall not apply to the Additional Premises as a separate
termination right based upon delays in the performance of the Additional
Premises Base Building Work. However, if Tenant properly exercises its
termination right pursuant to Section 3.3(b) of the Lease with respect to the
Original Premises, such termination shall also apply to the Additional Premises.

(e) Section 3.4 of the Lease shall have no applicability to the Additional
Premises.

(2) Exhibit 3 of the Lease shall not apply to the Additional Premises other than
Sections 16 (as modified by Section 3C), 17 and 18 thereof.

B. Except for Landlord’s obligation to provide Landlord’s Additional Premises
Allowance (as hereinafter defined), Tenant shall take the Additional Premises
“as-is”, in the condition in which the Additional Premises is in as of the
Additional Premises Commencement Date, without any representation or warranty by
Landlord to Tenant, express or implied, of any kind whatsoever. If Tenant
desires to make any improvements to the Additional Premises (“Tenant’s
Additional Premises Work”), said improvements shall be performed, at Tenant’s
cost, subject to Landlord’s Additional Premises Allowance, in accordance with
the terms and conditions of Lease, including, without limitation, Section 11
thereof. The following shall be added to the definition of Alterations which
Will Remain, as set forth in Section 11 of the Lease: “(iii) Alterations
performed in preparing the Additional Premises for Tenant’s occupancy to the
extent that they are similar to Landlord’s Work.”

C. Tenant shall receive a tenant improvement allowance (the “Additional Premises
Allowance”) for the Additional Premises of up to $4,206,250.00 (i.e., $125.00
per rentable square foot of such Additional Premises) for the purpose of
defraying the cost of performing any leasehold improvements Tenant desires to
perform in the Additional Premises (the “Tenant’s Additional Premises Work”).
The Additional Premises Allowance shall be disbursed in accordance with the
terms and conditions applicable to Landlord’s Phase II Contribution, as set
forth in Section 16 of Exhibit 3 of the Lease, with $4,206,250.00 being the
Maximum Amount relating to the Additional Premises.

 

4. PARKING

Effective as of Additional Premises Additional Rent Commencement Date and
continuing thereafter throughout the remainder of the Term of the Lease, Tenant
shall have the right use up to an additional eighty-five (85) Tenant’s
Unreserved Parking Spaces in the surface parking area serving the Property as
the result of Tenant’s demise of the Additional Premises. Tenant shall not be
entitled to any additional Tenant’s Reserved Parking Spaces as the result of
Tenant’s demise of the Additional Premises.

 

4



--------------------------------------------------------------------------------

5. ANNUAL BUDGET FOR OPERATING COSTS

So long as Tenant is then leasing the entirety of the rentable area of the
Building, Landlord shall deliver, on or before December 1 of each calendar year
during the Term of this Lease, deliver a written estimate of Landlord’s good
faith Operating Cost budget for the next following calendar year. Landlord
agrees, at Tenant’s written request, to meet with Tenant, at a mutually
convenient time, on or before the December 15 after Landlord delivers such
estimated budget to review and discuss such estimated budget with Tenant.

 

6. BROKER

Section 25.3 of the Lease shall have no applicability to the Existing Premises,
and, in lieu thereof, the following is substituted in its place:

“Tenant and Landlord each warrants and represents that it has dealt with no
broker in connection with the consummation of this Lease other than Jones Lang
LaSalle and Colliers International (collectively, “Additional Premises Broker”).
Tenant and Landlord each agrees to defend, indemnify and save the other harmless
from and against any Claims arising in breach of the representation and warranty
set forth in the immediately preceding sentence. Landlord shall be solely
responsible for the payment of any brokerage commissions to Additional Premises
Broker.”

 

7. DELETED AND INAPPLICABLE LEASE PROVISIONS

Effective as of the date hereof, Section 25.18 (Tenant’s Expansion Option) of
the Lease is hereby deleted in its entirety and is of no further force and
effect. Article 3, and Exhibit 3 of the Lease (other than as modified by
Section 3 above, 17, and 18 of said Exhibit 3) shall have no applicability to
the Additional Premises.

 

8. CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
First Amendment or the state of facts contemplated hereby, the provisions of
this First Amendment shall control.

[Signatures on following page]

 

5



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.

LANDLORD:

KING 115 HARTWELL LLC,

a Delaware limited liability company

By: KING FORD LLC,

a Massachusetts limited liability company,

its Manager

By: KING STREET PROPERTIES INVESTMENTS, LLC,

a Massachusetts limited liability company,

its Manager

By: /s/ Thomas Ragno

Name: Thomas Ragno

Title: Manager

 

TENANT

 

WAVE LIFE SCIENCES USA, INC.,

a Delaware Corporation

By:   /s/ Kyle Moran  

Name: Kyle Moran

Title: VP Supply Chain and Operations

 

6